EXAMINER’S AMENDMENT
RE: Kim et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Daniel Choo on 8/29/2022.
The application has been amended as follows: 

Amendments to the Claims
In claim 1, 	lines 4-5, the phrase “(“anti-FAM19A5 antibody”)” has been changed to
--(anti-FAM19A5 antibody)--.
(i.e. the double quotation marks have been removed).

In claim 10, 	line 2, the term “or a human antibody” has been deleted, and the term --or-- has been added before “a chimeric antibody”.

In claim 12, 	line 3, the term “adoptive cell transfer (ACT)” has been deleted.

In claim 21, 	line 2, the term “comprises” has been changed to --is--.

In claim 22, 	lines 2-3, the term “or single-domain antibody (scAb)” has been deleted, 
line 2, the term --or-- has been added before “a single chain Fv (scFv)”.

In claim 25, 	line 4-5, the phrase “(“FAM19A5 antagonist”) (“anti-FAM19A5 antibody”)” has been changed to --(anti-FAM19A5 antibody)--.

In claim 28, 	lines 1-2, the term “or antigen binding portion thereof” has been deleted,
line 2, the term --(VH)-- has been added before the term “and”, and the term --(VL)-- has been added after the last word “region”.

In claim 29, 	lines 1-2, the term “or antigen binding portion thereof” has been deleted,
line 2, the term --(VH)-- has been added before the term “and”, and the term --(VL)-- has been added after the last word “region”.

In claim 30, 	line 1, the term “comprises” has been changed to --is--.

In claim 32,	lines 2-3, the term “adoptive cell transfer (ACT)” has been deleted.

In claim 33, 	line 1, the term --wherein the-- has been added before “monoclonal”.


Rejoinder
2.	Claim 19 was previously withdrawn from consideration as a result of a species election.  Pursuant to the procedures set forth in MPEP § 821.04(a), the species election for groups (iv) and (v), as set forth in the Office action mailed on 10/29/2021 is hereby withdrawn, and claim 19 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
	All of the objections and rejections in the office action mailed on 3/23/2022 have been withdrawn in view of applicant’s reply filed on 6/23/2022, the terminal disclaimer filed on 8/22/2022 and the examiner’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643